Exhibit 12 TENNESSEE GAS PIPELINE COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (IN MILLIONS, EXCEPT FOR RATIO) For The Nine Months Ended September30, 2009 2008 Earnings Pre-tax income $ 159 $ 134 Income from equity investee (8) (10) Pre-tax income before income from equity investee 151 124 Fixed charges 120 104 Distributed income of equity investee 10 13 Allowance for funds used during construction (2) (2) Total earnings available for fixed charges $ 279 $ 239 Fixed charges Interest and debt expense $ 120 $ 104 Ratio of earnings to fixed charges 2.3 2.3 For purposes of computing these ratios, earnings means pre-tax income before: - income from equity investee, adjusted to reflect actual distribution from equity investment; and - fixed charges; less - allowance for funds used during construction. Fixed charges means the sum of the following: - interest costs, not including interests on tax liabilities which is included in income tax expense on our income statement; - amortization of debt costs; and - that portion of rental expense which we believe represents an interest factor, which was not material for the nine months ended September 30, 2009 and 2008.
